Per Curiam.
The two writs bring up an order for the holding of a special election for determining whether certain municipalities of Hudson county shall be consolidated, and procedure taken by the county board of elections in preparation for such election. The justice that allowed the writs did so without stay, and at the argument we were asked to overrule this course and order a stay, in order to avoid alleged useless expense, and for other reasons.
We think that in the status of the matter as it came to us a stay would do more harm than good, and would in practical effect amount to setting aside the whole election for the time being; so that we feel constrained to deny it, subject to any action that may app'ear proper after the briefs are in and the case fully examined.